Order filed December 8, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-01022-CR
                                 ____________

                    SOSTENES JOEY ADAME, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 81875-CR

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the originals of State's Exhibit 11;
State's Exhibit 12; and Defendant's Exhibit 2.
      The clerk of the 239th District Court is directed to deliver to the Clerk of this
court the originals of State's Exhibit 11; State's Exhibit 12; and Defendant's
Exhibit 2, on or before December 22, 2020. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the
originals to the clerk of the 239th District Court.

                                    PER CURIAM


Panel Consists of Justices Christopher, Wise, and Zimmerer.